Exhibit 10.10

AMENDMENT

This Agreement amends the agreement between CombinatoRx, Incorporated (the
“Company”) and Robert Forrester (the “Employee”) captioned Employment,
Confidentiality and Non-Competition Agreement and dated as of the 23rd day of
February, 2004 (the “Employment Agreement”). All capitalized terms used in this
Agreement shall have the meaning ascribed to them in the Employment Agreement,
unless otherwise expressly provided herein.

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:

1. Section 3.6 of the Employment Agreement is amended by striking the first,
second and third sentences of the existing Section 3.6 and replacing them with
the following:

“Notwithstanding anything in this Agreement, it is agreed and understood that,
in the event of a “Change of Control” as herein after defined, the Employee
shall be entitled to the following: (i) the Company shall pay the Employee in an
amount equal to twice his then Base Salary for a period of twelve (12) months,
to be paid in one lump sum at the closing of the Change of Control, and (ii) all
stock options and restricted stock granted by the Company to the Employee to the
extent not previously vested shall accelerate and be deemed fully vested. A
“Change of Control” shall be deemed to have occurred when any of the following
events takes place: (i) any Person is or becomes the beneficial owner (as
defined in Rule 13d-3 under the Securities and Exchange Act of 1934, as
amended), directly or indirectly, of fifty (50%) percent or more of the
outstanding common stock of the Company; (ii) a sale, merger or consolidation
after which securities possessing more than fifty (50%) percent of the total
combined voting power of the Company’s outstanding securities have been
transferred to or acquired by a Person or Persons different from the Persons who
held such percentage of the total combined voting power immediately prior to
such transaction; (iii) the sale, transfer or other disposition of all or
substantially all of the Company’s assets to one or more Persons (other than a
wholly owned subsidiary of the Company or a parent company whose stock ownership
after the transaction is the same as the Company’s ownership before the
transaction); or (iv) an acquisition, merger or similar transaction or a
divestiture of a substantial portion of the Company’s business after which your
role is not substantially the same as such role prior to the transaction;
provided, however, that notwithstanding this definition of Change of Control, if
an amount payable hereunder is subject to Internal Revenue Code Section 409A
(“Section 409A”), the definition of Change of Control as defined under
Section 409A shall apply. For purposes of this Change of Control definition,
“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust and any other entity or
organization, other than the Company or any persons or entities directly or
indirectly controlling, controlled by or under common control with the Company,
where control may be by either management authority or equity interest.”

 

1



--------------------------------------------------------------------------------

2. Section 4.1 of the Employment Agreement is amended by striking the existing
last sentence and replacing it with the following:

“Good Reason means: (i) the Company materially reducing the scope of the
Employee’s duties and responsibilities or materially demoting or reducing the
Employee’s authority; (ii) a material change to the Employee’s primary place of
employment with the Company, which results in the Company changing the
Employee’s primary place of employment to a location that is more than fifty
(50) miles from the Employee’s primary place of employment with the Company
immediately prior to such change; or (iii) the Company materially reducing the
Employee’s Base Salary.”

3. Section 4.2 of the Employment Agreement is amended by striking the first and
second paragraphs in their entirety and replacing them with the following:

“Company’s Earlier Termination. The Company shall have the right to terminate
Employee’s employment hereunder: (i) without Cause, (i.e. for any reason or no
reason whatsoever), upon sixty (60) days prior written notice to the Employee
(or, in the Company’s discretion, pay in lieu of notice) and (ii) for Cause,
immediately upon, or at any time after, giving written notice of such
termination. In the event that the Employee’s employment is terminated pursuant
to Section 4.2(i) without Cause at any time prior to a Change of Control or if
the Employee terminates his employment for Good Reason at any time prior to a
Change of Control, then the Employee shall be entitled to a lump-sum severance
payment equal to the Change of Control payment described in Section 3.6 above,
and the same accelerated vesting of stock options and restricted stock that he
would have been entitled to receive upon a Change of Control pursuant to
Section 3.6 above, and in addition, the Company shall pay the premium cost of
the Employee’s participation in the Company’s medical and dental plans for a
period of twenty-four (24) months following the date of termination, provided
that the Employee is entitled to continue such participation under applicable
law and plan terms.

In the event of termination of employment due to the death or disability of the
Employee, the Employee’s Base Salary, fringe benefits and vesting of stock
options shall cease as of the 180th day after the Employee’s death or
disability.

If the Employee terminates his employment without Good Reason pursuant to the
first sentence of Section 4.1 hereof, the Base Salary, fringe benefits and
vesting of stock options and restricted stock shall cease as of the date of
termination of the Employee’s employment.

If the Company terminates the Employee pursuant to (ii) above (i.e. for Cause),
then Employee’s Base Salary, fringe benefits and vesting of stock options shall
cease and terminate as of the date of termination of the Employee’s employment.
As used herein, “for Cause” shall mean: (a) the Employee’s conviction of a
felony; (b) the Employee’s willful failure to perform (other than by reason of
disability), or gross negligence in the performance of, his duties and
responsibilities as set forth in Article 2 hereof as determined by the Board,
which failure or negligence continues or remains uncured after

 

2



--------------------------------------------------------------------------------

thirty (30) days’ written notice to the Employee setting forth in reasonable
detail the nature of such failure or negligence; (c) material breach by the
Employee of any provision of this Agreement, which breach continues or remains
uncured after thirty (30) days’ written notice to the Employee from the Board
setting forth in reasonable detail the nature of such breach; or (d) material
fraudulent conduct by the Employee with respect to the Company as determined by
the Board. A determination that there is for Cause termination of the Employee’s
employment shall be made by the Board in good faith, and only after notice to
Employee and providing Employee an opportunity to be heard, and such
determination shall require that the Board find that there has occurred an event
described in (a), (b), (c) or (d) above.

If the Company terminates the Employee without Cause after a Change of Control
or the Employee terminates his employment for Good Reason after a Change of
Control, the Company shall pay the premium cost of the Employee’s participation
in the Company’s group medical and dental plans for a period of twenty-four
(24) months following the date of termination, provided that the Employee is
entitled to continue such participation under applicable law and plan terms. In
the event of such a termination, the Employee will not be entitled to any
severance pay, vesting of stock options or restricted stock, or any other
separation pay . For the avoidance of doubt, under no circumstances will the
Employee be entitled to payments and benefits under both Section 3.6 and
Section 4.2.

4. Add the following new Section 18:

“Notwithstanding any other provision of this Agreement, in order to receive any
Change of Control payment, severance pay, benefit premium contributions or
vesting of stock options or restricted stock under this Agreement, the Employee
must execute, and not revoke, (i) in the case of a separation from employment, a
separation agreement that includes a general release of claims in a form
required by the Company, or (ii) in the case of a Change of Control under
Section 3.6, a general release of claims in a form required by the Company. Any
applicable payment shall be made, or benefits shall begin, within five
(5) business days following the effective date of the required separation
agreement or general release.”

5. Add the following new Section 19:

“19. Timing of Payments. If at the time of the Employee’s separation from
service, the Employee is a “specified employee,” as hereinafter defined, any and
all amounts payable under this Agreement in connection with such separation from
service that constitute deferred compensation subject to Section 409A, as
determined by the Company in its sole discretion, and that would (but for this
sentence) be payable within six (6) months following such separation from
service, shall instead be paid on the date that follows the date of such
separation from service by six (6) months. For purposes of the preceding
sentence, “separation from service” shall be determined in a manner consistent
with subsection (a)(2)(A)(i) of Section 409A and the term “specified employee”
shall mean an individual determined by the Company to be a specified employee as
defined in subsection (a)(2)(B)(i) of Section 409A.”

 

3



--------------------------------------------------------------------------------

Except as expressly modified herein, the Employment Agreement, and all of its
terms and provisions, shall remain unchanged and in full force and effect. This
Agreement may be executed in two or more counterparts, each of which shall be an
original and all of which together shall constitute one and the same instrument.

Intending to be legally bound, the parties have signed this Agreement to take
effect on the date on which it is signed by the second of the parties.

 

COMBINATORX, INCORPORATED:     THE EMPLOYEE: By:   /s/Alexis Borisy     /s/
Robert Forrester Title:   President and CEO     Robert Forrester Date:  
December 12, 2008     Date:   December 15, 2008

 

4